Sup. Ct. Fla. [Certiorari granted, 488 U. S. 954]; and
Sup. Ct. Ark. [Certiorari granted, 488 *916U. S. 954.] Cases restored to calendar for reargument. In No. 88-192, the parties are directed to brief and argue the following questions in addition to the issues already briefed:
"1. When a taxpayer pays under protest a state tax found to violate clearly established law under the Commerce Clause, must the State provide some form of retrospective relief, such as a tax refund or an offsetting tax on past beneficiaries of the tax preference, or may the State elect to provide only prospective relief?
“2. May a State, consistent with the Due Process Clause of the 14th Amendment, remedy the effects of a tax found to discriminate against an interstate business in violation of the Dormant Commerce Clause by retroactively raising the taxes of those who benefited from the discrimination?”
Each case is allotted 45 minutes for reargument.